Opinion issued January 26, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00552-CV
———————————
IN THE INTEREST OF D. K. M.

 

 
On
Appeal from the 317th District Court
Jefferson
County, Texas

Trial
Court Cause No. C179929B
 

 
MEMORANDUM OPINION
          Appellant, D.
K. M., has neither established indigence nor paid all the required
fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see
also Tex. Gov’t Code Ann. §§
51.207, 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2010) (listing
fees in court of appeals); Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A § B(1) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Jennings, Sharp, and Brown.